DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Sherlock (U.S. Patent Number: 7,039,017).
Consider claim 1; Sherlock discloses a computer-implemented method comprising: 
capturing, by a location system (col. 5, lines 15-17; col. 6, lines 2-8), partial phase vector data (e.g. interference) from one or more access points (col. 5, lines 37-41); 
capturing associated data associated with the partial phase vector data across multiple dimensions (col. 6, lines 9-14); 
determining correlation data across the multiple dimensions using the partial phase vector data and the associated data (col. 6, lines 2-14); 

performing one or more remediation actions based on the cause of the partial phase vector data (e.g. interference) (col. 6, lines 23-38).
Consider claim 2; Sherlock discloses the cause of the partial phase vector data is one of a malfunction of the one or more access points or interference proximate to the one or more access points (col. 5, lines 1-3, 9-12).
Consider claim 3; Sherlock discloses the cause of the partial phase vector data is one of a malfunction of one or more client devices, the one or more client devices operating in a sleeping mode, or interference proximate to the one or more client devices (col. 5, lines 1-9).
Consider claim 4; Sherlock discloses the cause of the partial phase vector data is one of a network configuration error associated with a frequency band or interference associated with the frequency band (col. 5, lines 1-3, 9-12).
Consider claim 5; Sherlock discloses the cause of the partial phase vector data is one of an access point grouping error associated with a spatial location of the access point or interference associated with the spatial location (col. 5, lines 9-12).
Consider claim 6; Sherlock discloses the cause of the partial phase vector data is one of a network configuration error associated with a time or a date of the partial phase vector data or interference associated with the time or the date (col. 6, lines 9-12).
Consider claim 7; Sherlock discloses removing one or more malfunctioning access points from an access point group [e.g. replacement (col. 7, lines 11-14)] for location computation (col. 7, lines 43-45).
Consider claim 8; Sherlock discloses tagging (col. 5, lines 26-31) one or more malfunctioning client devices (col. 5, lines 1-12).
claim 9; Sherlock discloses changing a frequency band of the one or more access points (col. 6, lines 26-31).
Consider claim 10; Sherlock discloses determining that a class of client devices is the cause of the partial phase vector data (col. 5, lines 1-12); and altering a location algorithm for optimizing location accuracy for the class of client devices (col. 6, lines 23-38).
Consider claim 11; Sherlock discloses generating a first radar chart (e.g. a web chart or web graph) indicative of the correlation data across the multiple dimensions (col. 6, lines 9-14; col. 9, lines 57-67).
Consider claim 12; Sherlock discloses generating a second radar chart [e.g. a web chart or web graph (col. 9, lines 57-67)] by removing one or more of the multiple dimensions from the first radar chart [e.g. reconfiguring by mitigating (col. 6, lines 9-14; col. 9, line 67 – col. 10, line 3)].
Consider claim 13; Sherlock discloses a system, comprising: 
one or more processors (col. 8, lines 1-10); and 
memory including instructions that (col. 5, lines 32-34; col. 9, lines 37-39), when executed by the one or more processors (col. 8, lines 1-10), cause the system to:
capture partial phase vector data (e.g. interference) from one or more access points (col. 5, lines 37-41); 
capture associated data associated with the partial phase vector data across multiple dimensions (col. 6, lines 9-14); 
determine correlation data across the multiple dimensions using the partial phase vector data and the associated data (col. 6, lines 2-14); 
determine a cause of the partial phase vector data (e.g. interference) (col. 5, lines 1-15) based on the partial phase vector data and the associated data (col. 6, lines 2-14); and

Consider claim 15; Sherlock discloses generating a first radar chart (e.g. a web chart or web graph) indicative of the correlation data across the multiple dimensions (col. 6, lines 9-14; col. 9, lines 57-67).
Consider claim 16; Sherlock discloses generating a second radar chart [e.g. a web chart or web graph (col. 9, lines 57-67)] by removing one or more of the multiple dimensions from the first radar chart [e.g. reconfiguring by mitigating (col. 6, lines 9-14; col. 9, line 67 – col. 10, line 3)].
Consider claim 17; Sherlock discloses a non-transitory computer-readable storage medium including instructions that, upon being executed by one or more processors of a system, cause the system to:
capture partial phase vector data (e.g. interference) from one or more access points (col. 5, lines 37-41); 
capture associated data associated with the partial phase vector data across multiple dimensions (col. 6, lines 9-14); 
determine correlation data across the multiple dimensions using the partial phase vector data and the associated data (col. 6, lines 2-14); 
determine a cause of the partial phase vector data (e.g. interference) (col. 5, lines 1-15) based on the partial phase vector data and the associated data (col. 6, lines 2-14); and
perform one or more remediation actions based on the cause of the partial phase vector data (e.g. interference) (col. 6, lines 23-38).
Consider claim 18; Sherlock discloses removing one or more malfunctioning access points from an access point group [e.g. replacement (col. 7, lines 11-14)] for location computation (col. 7, lines 43-45).
claim 19; Sherlock discloses changing a frequency band of the one or more access points (col. 6, lines 26-31).
Consider claim 20; Sherlock discloses determining that a class of client devices is the cause of the partial phase vector data (col. 5, lines 1-12); and altering a location algorithm for optimizing location accuracy for the class of client devices (col. 6, lines 23-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sherlock (U.S. Patent Number: 7,039,017) in view Patil et al. (U.S. Patent Application Number: 2019/0082463).
Consider claim 14, as applied in claim 13; Sherlock discloses the claimed invention except: increase a number of Block Acknowledgment Responses (BARs) to transmit to a client device located proximate to the one or more access points.
In an analogous art Patil discloses increase a number of Block Acknowledgment Responses (BARs) to transmit to a client device located proximate to the one or more access points [e.g. via multi-link aggregation (par. 44, lines 1-20, 23-26)].
It is an object of Sherlock’s invention to provide a system and method for detecting and locating interferers in a wireless communication system. It is an object of Patil’s invention to provide a method for improving handling interference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sherlock by 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.

/JOEL AJAYI/
Primary Examiner, Art Unit 2646